225 F.2d 840
NORTHERN PACIFIC RAILWAY COMPANY, a Corporation, Appellant,v.CHICAGO, MILWAUKEE, ST. PAUL and PACIFIC RAILROAD COMPANY, a Corporation, Appellee.
No. 14373.
United States Court of Appeals Ninth Circuit.
September 21, 1955.

Appeal from the United States District Court for the Western District of Washington Southern Division; George H. Boldt, Judge.
Dean H. Eastman, Roscoe Krier, Seattle, Wash., for appellant.
B. E. Lutterman, Charles F. Hanson, Morell E. Sharp, Seattle, Wash., for appellee.
Before STEPHENS, BONE and HASTIE, Circuit Judges.
PER CURIAM.


1
The facts found by the trial judge in this case appear to be amply supported by the evidence, and his legal analysis of the problem is sound and justifies his conclusions of law.


2
On the grounds and for the reasons stated in its opinion, Chicago, Milwaukee, St. Paul & Pacific Railroad Company v. Northern Pacific Railway Company, D.C.W.D.Washington, 120 F.Supp. 710, the judgment of the lower court is affirmed.